Citation Nr: 0005059	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
resulting from sensitivity to chemicals, to include organic 
brain syndrome, to include based on exposure to Agent Orange.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for left 
elbow bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968 and from August 1971 to November 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and February 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, denied the above claims. 

The September 1993 rating decision also denied a compensable 
rating for a back disorder.  The veteran perfected an appeal 
as to this issue.  However, this issue is not before the 
Board for the following reasons.  A September 1994 rating 
decision granted a 10 percent disability rating for the back 
disorder.  In his substantive appeal, the veteran indicated 
that a 10 percent rating for this disorder would be a full 
grant of the benefit sought on appeal.  The rating schedule 
provides ratings higher than 10 percent for the low back.  In 
general, after the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
However, the veteran may expressly limit his appeal to a 
particular rating which is less than the maximum rating 
available for a service-connected disability, thereby 
removing the Board's authority to adjudicate entitlement to a 
higher rating.  Id. at 39.  Since the veteran limited his 
appeal to seeking a 10 percent rating for his low back 
disorder, and has not expressed dissatisfaction with the 
assigned 10 percent rating, this issue is no longer on 
appeal.

The September 1994 rating decision also assigned a 10 percent 
rating for bilateral hearing loss.  In his substantive 
appeal, the veteran indicated that a 30 percent rating for 
this disorder would be a full grant of the benefit sought on 
appeal.  Since he has not been awarded the full benefit 
sought, this claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In January 1998, the Board remanded this case for additional 
evidentiary development.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  On the other hand, the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the appellant.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Here, the 
veteran's substantive appeal in April 1996 referenced 
disability due to "dengue fever," but it is unclear whether 
he intended to specifically raise such a claim.  Service 
connection for this disorder was previously denied.  He is 
hereby advised of the need to file a formal claim with the RO 
if he wishes to reopen this claim.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has an ascertainable medical disorder due to 
sensitivity to chemicals, including exposure to Agent Orange.

2.  During the appellate period the veteran has had no worse 
than level "V" hearing in the right ear and no worse than 
level "III" hearing in the left ear.  

3.  The veteran's hearing loss does not present an 
exceptional or unusual disability picture rendering 
impracticable application of regular schedular rating 
criteria.

7.  The veteran has no demonstrable impairment or loss of 
function attributable to left elbow bursitis.

CONCLUSIONS OF LAW

1.  The claim for service connection for a disability 
resulting from sensitivity to chemicals, to include organic 
brain syndrome, to include based on exposure to Agent Orange, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A schedular rating in excess of 10 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, Code 6100 
(1999).

3.  The evidence does not warrant referral of the claim of an 
increased rating for the veteran's hearing loss for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (1999).

4.  A compensable rating for left elbow bursitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.31, 4.40, 4.45, and 4.71a, Diagnostic Codes 
5003, 5019, 5205 through 5209 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of service medical records; private medical records 
dated from 1985 to 1989; reports of VA examinations conducted 
in 1969, 1990, 1993, 1994, 1997, and 1998; VA outpatient 
records for treatment between 1987 and 1998; and the 
veteran's contentions.  The evidence pertinent to each issue 
is discussed below.

A.  Service connection claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  The laws and regulations 
pertaining to Agent Orange exposure provide for a presumption 
of service connection due to exposure to herbicide agents for 
veterans who have one of several diseases and served on 
active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6) 
(1999).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 C.F.R. § 3.307(a) (1999).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease in service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (1999).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  See 59 Fed. Reg. 341 (January 4, 1994).  
Nonetheless, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran is claiming service connection for any and all 
disabilities resulting from sensitivity to various chemicals.  
He has stated that during his military service he was exposed 
to Agent Orange, odors from brush and chemical fires, 
irritant gases, dust, diesel fuel, fumes from military tents, 
contaminated water, etc.  He argues that he now has various 
physical reactions to chemicals, such as drowsiness, memory 
loss, respiratory and sinus symptoms, nausea, diarrhea, 
vomiting, vision disturbances, headaches, numbness of the 
tongue, lips, and nose, itchy skin, ringing in the ears, 
decreased hearing acuity, pain in the teeth, speech problems, 
anxiety, and confusion.  He has alleged sensitivity to 
various items such as talcum powder, mold, chalk dust, 
cleaning solvents, ink, magic markers, paint, perfumes, soap, 
gasoline fumes, gunpowder, certain foods, treated lumber, 
newspapers, books, office equipment, and rubber products.

During service, the veteran sought treatment for symptoms 
such as the above, including from a private physician, Dr. 
Miller.  Dr. Miller treated him between 1985 and 1989 for his 
reported reactions to various items.  The veteran reported 
symptoms such as drowsiness when exposed to moldy items and 
giddiness, clumsiness, and slurred speech when in a library.  
The diagnoses were severe chemical sensitivity and 
sensitivity to chemicals causing organic brain syndrome.  

The veteran's service medical records included:  (1) a 
neurology consultation report dated in February 1987, which 
indicated that there was no evidence of neurologic disease, 
and that the veteran's symptoms (tongue numbness, tunnel 
vision, memory loss) were on a functional basis; (2) a 
psychiatric consultation report dated in August 1989, which 
indicated that the veteran's "allergy problems" had, at a 
minimum, a strong psychological component, if they were not 
entirely psychological in origin.  A diagnosis of 
psychological factors affecting physical condition was 
rendered, and the examiner noted that the multiple allergy 
problems reported by the veteran were not consistent with 
known clinical conditions; and (3) an allergy/immunization 
clinic note dated in June 1989, which indicated that the 
veteran had multiple constitutional symptoms which may be 
secondary to irritant effects from various chemicals.  The 
examiner concluded that skin tests were not indicated, and 
the veteran would have to avoid the things that irritated 
him.  Physical examination was unremarkable. 

Despite the veteran's inservice treatment and complaints, 
there must be a current, ascertainable medical disorder in 
order to warrant service connection.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997); Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. December 29, 
1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted). 

The medical evidence does not show a current disability to 
account for the veteran's various complaints, and no 
postservice medical professional has concluded that the 
veteran has an ascertainable medical disorder as a result of 
chemical sensitivity.  He underwent extensive VA physical and 
psychiatric examinations in 1994.  There was no evidence of 
neurological or psychiatric disorders, and no diagnosis was 
rendered.  On psychological testing, there was no obvious 
evidence of organic brain syndrome.  The veteran's VA 
outpatient treatment records do not show a diagnosis of a 
medical disorder related to chemical sensitivity.  

Despite the inservice diagnoses/treatment, since postservice 
examinations have not shown any disorder due to chemical 
sensitivity, it cannot be concluded that the veteran had a 
chronic such disorder during service.  Instead, service 
medical records support a finding that the veteran does not 
have an ascertainable disorder accounting for his complaints.  
They reflect that his complaints were not consistent with 
recognized medical disorders and that examinations were 
normal.  Although organic brain syndrome was diagnosed during 
service, there is no evidence that such disorder exists.

The veteran has submitted numerous statements as to the 
symptoms he allegedly experiences due to exposure to 
chemicals.  He is competent to report he experiences such 
symptoms.  However, even accepting his complaints as 
reflecting continuity of symptomatology, there is no medical 
opinion of record to the effect that he currently has any 
diagnosed disorder(s) to account for the complaints or 
indicating that they result from chemical sensitivity.  Cf. 
Savage, 10 Vet. App. at 497.  

The evidence does show that the veteran served in the 
Republic of Vietnam.  However, there is no competent medical 
evidence showing that he has any of the disorders 
specifically listed at 38 C.F.R. § 3.309(e).  Therefore, he 
is not entitled to a presumption for the claimed 
disorder/symptoms as being etiologically related to exposure 
to herbicide agents used in Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii) (1999); see also McCartt v. West, 12 Vet. 
App. 164, 168 (1999) (both service in the Republic of Vietnam 
and diagnosis of one of the listed diseases pursuant to 38 
C.F.R. § 3.309(e) are required to establish entitlement to 
the presumption of exposure to herbicide agent in service).

The only evidence linking the claimed condition to the 
veteran's military service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that this claim is not well 
grounded.

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any records outstanding that might well ground this claim.  
The veteran alleged that his VA physician is treating him for 
disorders due to chemical sensitivity.  The RO obtained the 
outpatient records, but no such diagnosis was shown.  

The presentation of a well-grounded claim is a threshold 
matter.  Since the veteran has failed to present competent 
evidence that his claim for service connection for a 
disability resulting from sensitivity to chemicals, to 
include organic brain syndrome, to include based on exposure 
to Agent Orange, is plausible, the claim must be denied as 
not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of this claim, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78.

B.  Increased rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of decreased hearing 
acuity and increased left elbow pain; therefore, his claims 
are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the RO 
provided the veteran appropriate VA examinations.  Those 
examination reports provide sufficient evidence to rate the 
service-connected disabilities properly.  There is no 
indication of any medical records that the RO failed to 
obtain.  Accordingly, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.2.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

1.  Hearing loss

a.  Schedular evaluation

The veteran's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  
The amended regulations did not result in any substantive 
changes in the criteria for rating hearing loss which are 
pertinent to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  Accordingly, 
neither rating criteria can be more favorable to the 
veteran's claim.  The amended regulations did incorporate 
some explanatory comments concerning VA's method of 
evaluating hearing loss disability, and these comments will 
be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. 
§ 4.85(b),(e),(h)(Tables VI, VII) (1999).  It is noteworthy 
that Table VII was amended in that hearing loss is now rated 
under a single code, Code 6100, regardless of the percentage 
of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  
Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Audiograms since 1993 have shown that the veteran's hearing 
loss has been properly evaluated as, at most, 10 percent 
disabling.  Based on an 84 percent speech recognition score 
and a 50-decibel puretone threshold average, as shown in 
March 1993, Table VI indicates a designation of Level "II" 
for the right ear.  Based on an 84 percent speech recognition 
score and a 36-decibel puretone threshold average, as shown 
in 1993, a designation of Level "II" is warranted for the 
left ear.  Applied to Table VII, numeric designations of 
"II" for both ears merit a zero percent rating.  

Based on a 72 percent speech recognition score and a 54-
decibel puretone threshold average as shown in July 1994, 
Table VI indicates a designation of Level "V" for the right 
ear.  Based on an 80 percent speech recognition score and a 
39-decibel puretone threshold average as shown in 1994, Table 
VI indicates a designation of Level "III" for the left ear.  
Applied to Table VII, numeric designations of "III" for the 
better ear and "V" for the poorer ear result in a 10 
percent rating.  For this reason, the September 1994 rating 
decision assigned a 10 percent rating for the veteran's 
hearing loss. 

Current audiometry results do not meet the criteria for even 
a 10 percent rating.  Based on a 94 percent speech 
recognition score and a 60-decibel puretone threshold average 
in April 1998, right ear hearing acuity is Level "II".  
Based on a 94 percent speech recognition score and a 39-
decibel puretone threshold average on April 1998 testing, 
left ear hearing acuity is Level "I".  Applied to Table 
VII, level "I" hearing in the better ear and level "II" 
hearing for the poorer ear warrant a zero percent rating.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  Neither 
of these new provisions applies in the instant case. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for bilateral hearing 
loss.

b. Extraschedular evaluation

The matter of entitlement to an increased rating for the 
veteran's hearing loss on an extraschedular basis under 
38 C.F.R. § 3.321(b) has been raised by his representative.  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO has not considered whether an 
extraschedular rating is appropriate for the veteran's 
hearing loss.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  See 38 U.S.C.A. §§ 5104, 
5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31; see also VAOPGCPREC 16-92 (1992).  Therefore, the 
Board must decide whether the veteran will be prejudiced by 
its consideration of this issue.  

Although the relevant statutes and regulations regarding 
extraschedular ratings were not included in the statement of 
the case or supplemental statements of the case, the 
veteran's due process rights are not violated by this Board 
decision.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While 
the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  Since the veteran's representative 
has specifically raised the issue of whether referral for an 
extraschedular evaluation is warranted and had an opportunity 
to present argument on it, there is no prejudice if the Board 
considers it.  See VAOPGCPREC 16-92 at 7-8. 

The schedular evaluations for hearing loss are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for hearing loss where specific 
objective criteria are met as shown by audiometric 
evaluations and speech discrimination tests.  The veteran 
does not meet the schedular criteria for a disability rating 
in excess of 10 percent.  It does not appear that the veteran 
has an "exceptional or unusual" disability; he merely 
disagrees with the rating schedule's assignment of a 10 
percent evaluation for his level of hearing impairment.  The 
veteran has not required any periods of hospitalization, nor 
has he required extensive outpatient treatment for this 
condition.  There is no evidence in the claims file to 
suggest marked interference with employment as a result of 
this condition.  The Board therefore concludes that in the 
absence of evidence that reflects that this disability is 
exceptional or unusual so that regular schedular criteria are 
inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.

2.  Left elbow

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f). 

The veteran's left elbow bursitis is currently rated zero 
percent under 38 C.F.R. § 4.71a, Code 5019.  Code 5019 
stipulates that bursitis is rated as degenerative arthritis 
based on limitation of motion of the affected part.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Code 5003.  
When, however, the limitation of motion for the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for a 
major joint affected by limitation of motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  For the 
purpose of rating disability by arthritis, the elbow is 
considered a major joint.  38 C.F.R. § 4.45(f).

The diagnostic codes pertaining to elbow disorders are 5205 
through 5209.  Diagnostic Code 5205 pertains to ankylosis, 
which is neither addressed nor shown in this case.  Code 5206 
for limitation of flexion of the forearm provides a 10 
percent rating for either the minor or major arm where 
flexion is limited to 100 degrees.  Code 5207 for limitation 
of extension of the forearm provides a 10 percent rating for 
either the minor or major arm where flexion is limited to 
either 45 or 60 degrees.  Code 5208 provides a 20 percent 
disability rating for either the minor or major arm where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  Since the disability at 
issue does not involve fracture or flail joint, Code 5209 
does not apply. 

The regulations define normal range of motion for the elbow 
as extension to zero degrees and flexion to 145 degrees.  
38 C.F.R. § 4.71, Plate I.  The 1993, 1994, and 1998 VA 
physical examinations, as well as the VA outpatient treatment 
records, have consistently shown that the veteran has full 
range of motion of the left elbow. Therefore, the criteria 
for assignment of a compensable rating under Diagnostic Codes 
5206, 5207, or 5208 have not been met.

Since the disability at issue is limited to a single joint, 
the left elbow, criteria requiring involvement of two or more 
major joints or two or more minor joint groups do not apply.  
The veteran does not have limitation of motion of the left 
elbow, and there have been no findings such as swelling, 
muscle spasm, or painful motion indicating such.  X-rays of 
the left elbow have been normal.  Therefore, a compensable 
rating under Codes 5019 and 5003 is not warranted.

The veteran has periodically complained of left elbow, as 
well as left sided, pain.  Although the rating schedule does 
not require a separate rating for pain, the veteran's pain 
must be considered in evaluating his service-connected 
disorder.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
veteran's complaints of pain, standing alone, are not enough 
in this case to warrant assignment of a compensable rating.  
He has full range of motion of the left elbow.  There have 
been no findings of muscle weakness, heat, redness, swelling, 
motor loss, or neurological deficits.  The VA examiner in 
1993 stated that there was no objective orthopedic evidence 
to account for the veteran's subjective complaints.  The VA 
examiner in 1994 indicated that the veteran had minimal 
complaints, and the amount of pain he was experiencing was 
negligible.  The VA examiner in 1998 stated that examination 
showed no residuals from the prior episodes of bursitis, and 
no abnormal findings were present upon examination.  The 
examiner also stated that the bursitis was not symptomatic 
since there was no swelling or heat.
The veteran's VA outpatient treatment records do not show 
that he regularly seeks outpatient treatment for his left 
elbow disorder, and there is no evidence suggesting that he 
has missed time from work due to this condition.  In light of 
the lack of objective findings, the Board finds that the 
current zero percent disability rating is appropriate.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Here, 
the Board has considered all potentially applicable 
diagnostic codes, and none of the criteria for a compensable 
rating have been met. 

Recent findings do not show that the veteran's left elbow 
disorder is disabling.  The recent medical evidence shows 
that, despite his complaints, the veteran's left elbow has 
normal function.  Accordingly, the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's left elbow bursitis.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.


ORDER

Service connection for a disability resulting from 
sensitivity to chemicals, to include organic brain syndrome, 
to include based on exposure to Agent Orange, is denied.

A rating in excess of 10 percent for bilateral hearing loss 
is denied.

A compensable rating for left elbow bursitis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

